Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

1.	Claims 1, 5-12, 14-17, 19-22 and 32-34 are pending and are subject to restriction.
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1, 5-12, 14-17, and 32-33, drawn to isolated antibodies or antigen binding fragments thereof that bind canine Programmed Death Ligand I (canine PD-L I) with specificity comprising three light chain complementary determining regions (CDRs): CDR light 1 (CDRLI), CDR light 2 (CDRL2), and CDR light 3 (CDRL3); and three heavy chain CDRs: CDR heavy 1 (CDRH1), CDR heavy 2 (CDRH2) and CDR heavy 3 (CDR-H3), classified, for example, in class C07K 16/00.

II.	Claims 19-22, drawn to nucleic acids encoding isolated antibodies or antigen binding fragments thereof that binds canine Programmed Death Ligand I (canine PD-L I) with specificity comprising three light chain complementary determining regions (CDRs): CDR light 1 (CDRLI), CDR light 2 (CDRL2), and CDR light 3 (CDRL3); and three heavy chain CDRs: CDR heavy 1 (CDRH1), CDR heavy 2 (CDRH2) and CDR heavy 3 (CDR-H3), classified, for example, class C07K 21/00.

III.	Claim 34, drawn to methods of increasing the activity of an immune cell, comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition of comprising an isolated antibody or antigen binding fragment thereof that binds canine Programmed Death Ligand I (canine PD-LI) with specificity comprising three light chain complementary determining regions (CDRs): CDR light 1 (CDRLI), CDR light 2 (CDRL2), and CDR light 3 (CDRL3); and three heavy chain CDRs: 

3. 	The inventions of Groups I-III are patentably distinct, each from the other because of the following reasons: 

The inventions of Groups I and II are products, while the inventions of Group III are processes.

The product of Group II and the processes of Group III are unrelated because the product is not specifically used or otherwise involved in the respective processes set forth.  
Because the inventions are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of more than one would be a serious burden.

The inventions of Group I and the methods of Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (i) the process for using the product as claimed can be practiced with another materially different product or (ii) the product as claimed can be used in a materially different process of using that product [see MPEP § 806.05(h)].  In the instant case the antibody product as claimed can be used in a materially different process such as purifying antigen in addition to the materially different methods of Group II.
Because the inventions of are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of any process together with the related product would be a serious burden.

The products of the inventions of Groups I and II are patentably distinct and separate products, each from the other.  Notably polynucleotides and antibodies are structurally and functionally distinct products.  For example, antibodies are composed of polymers of amino acids that have varied structures and functions that arise from their specific amino acid sequence, while polynucleotides are composed of polymers of nucleotides that encode various polypeptides.  Any relationship between a polynucleotide and antibody is dependent upon the information provided by the nucleotide sequence of the 
The inventions of Groups I and II, respectively, have acquired a separate status in the art, as evidenced by their different classifications and/or by their art recognized divergent subject matter, and the search performed in examining claims drawn to a polynucleotide is a different from the search performed in examining claims drawn to an antibody.  Apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words. Therefore, the search and considerations necessary in examining the merit of claims directed to the inventions of any of the Groups would not suffice to provide adequate information regarding the merit of the claims directed to the inventions of any other Group, respectively, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature. Because different searches would have to be performed to examine the inventions of any of the Groups, respectively, an examination of any combination would constitute a serious burden. Moreover, because the disclosed relationship between the polynucleotide and the antibody encoded by the polynucleotide is not absolute or exclusive of other relationships with different polynucleotides or polypeptides, the search of either group will likely provide information that is relevant to one but not the other; and as such, searching one in addition to the other would be unduly burdensome. Finally, it is also apparent that these inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and that the prior art applicable to one invention would not likely be applicable to another invention. Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be 
	Since the inventions of Groups I-III have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

4. 	Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	This application contains claims directed to patentably distinct species of antibody relevant to Group I, wherein the antibodies comprise different sequences for different regions of the antibody.  Accordingly, Applicant should elect one antibody by identifying the sequence for the variable heavy and light chain, the hinge and the Fc of the antibody with any variations in the sequence as set forth in the claims.  Applicant must also identify the CDR sequences in the elected heavy and light chain variable sequence.  For example, with respect to the Fc regions of claims 6-8, Applicant must elect one specific sequence for a cFc where every position has an amino acid.  Applicant must also identify each SEQ ID NO: in the claims that is comprised in the elected antibody.  For example, Claim 1 recites two CDRH1 sequences, so Applicant must identify which sequence is comprised in the elected antibody in order to be responsive to the requirement.  If Applicant would like make sure an election is responsive, Applicant is invited to contact the Examiner to set up an interview to discuss the election.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited species comprises a structurally and functional different antibody. Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

7.	Therefore, if Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect one species of antibody set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.	This application contains claims directed to patentably distinct species of antibody relevant to Group II, wherein the nucleic acids encoding antibodies comprise different sequences for different regions of the antibody (see claims 10, 12 and 21).  Accordingly, Applicant should elect nucleic acids encoding one antibody by identifying the sequences encoded for the variable heavy and light chain and the Fc of the antibody with any variations in the sequence as set forth in the claims.  Applicant must also identify the CDR sequences in the elected heavy and light chain variable sequence.    If Applicant would like make sure an election is responsive, Applicant is invited to contact the Examiner to set up an interview to discuss the election.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited species comprises a structurally and functional different nucleic acid. Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

9.	Therefore, if Group II is elected, Applicant is further required under 35 U.S.C. 121 to elect one species of antibody set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

10.	This application contains claims directed to patentably distinct species of antibody relevant to Group III, wherein the methods administer an antibody of claim 1 which comprise different sequences for different regions of the antibody (see claim 1). Accordingly, Applicant should elect 1 CDR from each of parts (a)-(f).   If Applicant would like make sure an election is responsive, Applicant is invited to contact the Examiner to set up an interview to discuss the election.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each of the recited species comprises a structurally and functional different antibody. Therefore, the search and considerations necessary in examining each species of antibody would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

11.	Therefore, if Group III is elected, Applicant is further required under 35 U.S.C. 121 to elect one species of antibody set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

13.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

14.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Respectfully,							
Brad Duffy							
571-272-9935
							
/Brad Duffy/
Primary Examiner, Art Unit 1643
March 10, 2022